        Case
         Case1:19-cv-00878-VSB
              1:19-cv-00878-VSB Document
                                 Document108-1
                                          109 Filed
                                               Filed09/20/20
                                                     08/28/20 Page
                                                               Page11ofof11




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DIS TRICT OF NEW YORK

POWERMAT TECHNOLOGIE S, LTD.,

               Plaintiff,

       v.                                                  Case No. 1:19-cv-878-VSB

BELKIN INTERNATIONAL, INC.,

               Defendant.


            [PROPOSED] ORDER GRANTING JOINT MOTION TO DISMISS

       Before the Court is the Parties’ Joint Motion to Dismiss. Having considered the same and

finding good cause, the Court hereby GRANTS the motion. Powermat’s breach of contract claim

is DISMISSED WITH PREJUDICE. Belkin’s counterclaims for reformation and breach of the

implied covenant of good faith and fair dealing are DISMISSED WITH PREJUDICE. Each

party shall bear its own costs.




                                                                                        9/20/2020




                                              1
